OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                         AUSTIN




Honorable F. A. Taylor
County Auditor
Brazoria County
Angleton, Texas

Deaf Sir:




          We are in rece
from you letter as follow




                                   tricts are paying off the
                                    are not putting a tax
                                  at have enough in their
                                   ccount to pay the bal-

                   e taxpayers are delinquent for the years
                    n there was a tax levy assessed for
                    those bonds and interest, and the
                    ing suit to collect all delinquent
                                refusing to pay this
                              because all the outstand-
                                The Tax Collector has
     asked for instructions, and I advised him that he
     should collect the taxes delinquent for all the
Honorable I?.A. Taylor, page 2




     years that there was a levy on those districts.
          Wow, I ask that you kindly give us your
     opinion on the matter. And at the same time,
     I will ask that you tell me what disposition we
     can make of the money collected for the interest
     and sinking funds after all the bonds and int-
     erest have been paid; and there is a balance in
     cash left on hand.
          We have the same situation in road districts,
     too, in that all the bonds have been paid, and
     a cash balance is left in the interest and sink-
     ing fund, and I do not find any law as to the
     disposition of the money.
          "To attempt to refund the money to the taxpayers
     would entail a cost that would exceed the amount
     of money to be refunded.
          "1 have been transferring these balances to the
     construction fund of that district. But I will ask
     that you rule on the matter."
          Article 8136, Revised Civil Statutes of Texas, pro-
vides:
          When bonds have been voted, the Court shall
     annually levy and cause to be assessed and col-
     lected taxes upon all property within the dis-
     trict, whether real, personal or otherwise, and
     sufficient in amount to pay the interest on such
     bonds as it falls due, and to redeem such bonds at
     maturity. Such taxes when so collected shall be
     placed in the interest and sinking fund."
          Article 8140 provides:
          "In the assessment and collection of the taxes
     authorized hereunder, and in all matters pertain-
Honorable F. A. Taylor, page 3




     ing thereto or connected therewith, the county
     tax assessor and collector shall have the same
     powers and shall be governed by the same rules,
     regulations and proceedings as provided for the
     assessment and collection of State and county
     taxes, unless otherwise herein provid..d. The
     court shall constitute a board of equalization
     for such district, and all laws governing boards
     of equalization for State and coznty taxing pur-
     poses shall govern such district board."
         Article 8141 provides:
         Vhe taxes authcrized hereunder shall be a
     lien upon all property assessed therefor. The
     Court shall, and it is empowered to, fix the
     time and determine the date when such taxes
     shall become due and payable, otherwise they
     shall become due and payable at the same time
     as State and county taxes. Upon the failure to
     pay such taxes when due, the penalty provided
     by law for failure to pay State and county taxes
     at maturity shall in every respect anply to taxes
     hereunder."
          Article 8144 provides:
         "The collector shall make a certified list of
    all delinquent property upon which the drainage
    tex has not been paid, and return seineto the
    Court, which shall proceed to have the same col-
    lected by the sale of such property in the same
    manner provided by law for the sal? of property
    for the collection of State and county taxes. The
    commissioners may purchase any property so sold,
    for the benefit of the district."
          Xe think when construed together these articles
not only authorize but require the Co.mmissioners
                                                ' court to
direct the bringing of suits for the collection of delinouent
taxes levied and assessed upon property of drainage districts.
Donorable F. A. Taylor, pa&e 4




            Taxes that were properly assessed and levied for
bond   purposes, that are now delinquent, should be collected
even   though there is now sufficient money in the sinking
fund   to retire said bonds. Article 8, Section 1, Constitu-
tion   of Texas, provides nTaxation shall be equal and uniform."
           The courts of this State have held:
            "Taxes are 'equal and uniform' within the mean-
       ing of the Constitution, when no person or class
       of persons in the territory taxed is taxed at a
       higher rate than others in the same district upon
       the same values or thing and whe:;the objects of
       taxes are the same, by whomsoever owned or what-
       ever they be." !?!eatherlyIndependent School Dis-
       trict, et al vs. Hughes et al., 41 S.W. (2d) 445;
       Norris vs. City of Waco, 57 Tex. 685.
          Taxation would not be equal and uniform, wd.thin.the
meaning of the Constitution, if these taxpayers were exempt
at this time from paying the bond tax which was properly
assessed and levied and had been paid by others, because it
would amount to one group paying a higher rate of taxqosthan
others within the same district.
          In reply to your last two questions? there is no pro-
vision in our law for what drainage or raod districts shall
do with any excess funds collected from the taxes levied over
and above the amount required to pay the principal and int-
erest on bonds. As to what disposition should be made of
these excess funds, :r:eare enclosing herewith a copy of
Attorney General's Opinion Xumber O-218, written by the
Eonorable Geo. V. Barcus, Assistant Attorney General, and
addressed to the Donorable A. A. &tiller,County Attorney,
Newton County, Texas, which fully egresses this department's
view in the matter. Although this opinion is concerned only
with road districts, we tilinkthat the same reasons would apply
Eor,orableF. .F;.
                Taylor, ?age 5




to drainage districts as well.

         Trusting that this anwers         your questions, we are

                                      Very truly yours
                                 ATTORNEY GEiERhL OF TF-z


                                 BY


COB-S




            ATTORNEY   GENERAL    OF-TEXAS